Citation Nr: 0915790	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  04-41 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for residuals, cold 
injury, left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from February 1944 to April 
1946, and from February 1948 to March 1948.  

This matter is before the Board of Veterans' Appeals on an 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida.  In June 2003, the RO denied the 
Veteran's claim for service connection for residuals, cold 
injury, left lower extremity.  In February 2004, the RO 
denied the Veteran's claims for service connection for an 
acquired psychiatric disorder, and post-traumatic stress 
disorder (PTSD) (the Board considers these two separate 
issues as they are based on different criteria).  

In March 2008, the Board remanded the claims for additional 
development.  

In February 2008, the Veteran was afforded a hearing before 
John J. Crowley, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Board did receive the 
Veteran's statement of April 2009, prior to making this 
decision. 


FINDINGS OF FACT

1.  The Veteran does not have PTSD.  

2.  The Veteran does not have an acquired psychiatric 
disorder (other than PTSD) as a result of his service.  

3.  The Veteran does not have residuals, cold injury, left 
lower extremity, as the result of disease or injury that was 
present during his active military service from February 1944 
to April 1946 or from February 1948 to March 1948.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).  

2.  An acquired psychiatric disorder (other than PTSD) was 
not incurred or aggravated during the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

3.  Residuals, cold injury, left lower extremity, were not 
incurred in or aggravated by active military service, nor may 
in-service occurrence be presumed.  38 U.S.C.A. §§ 1110, 
1112, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for 
an acquired psychiatric disorder, PTSD, and residuals of a 
cold injury to the left lower extremity.  

The Board initially notes that in April 2009, the Board 
received additional argument from the Veteran, accompanied by 
a page from a January 1947 VA examination report, without a 
waiver of RO review.  However, this medical evidence was of 
record prior to the RO's June 2003 and February 2004 rating 
decisions that are currently on appeal, and is duplicative.  
Therefore, a remand for the RO to consider this evidence is 
not required.  See 38 C.F.R. § 20.1304(c) (2008).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).  In addition, certain chronic diseases, including 
a psychosis, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

Personality disorders are not diseases or injuries in the 
meaning of applicable legislation for disability compensation 
purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2008); Winn v. Brown, 
8 Vet. App. 510, 516 (1996), Beno v. Principi, 3 Vet. App. 
439 (1992).  The Board notes that as used herein, the term 
"acquired psychiatric disorder" is intended to exclude 
personality disorders.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).  

The Veteran's discharge, and separation qualification record 
(WD AGO Form 100), indicate that he served as a cannoneer and 
antiaircraft machine gunner with the 101st Airborne Division, 
and that he served in the Ardennes, Rhineland, and Central 
Europe campaigns.  His decorations include the European 
African Middle Eastern Service Medal with three bronze stars.  

Accordingly, participation in combat is established and the 
Veteran is entitled to the presumptions at 38 U.S.C.A. 
§ 1154(b).  However, the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).  

The Board will first analyze the claims for an acquired 
psychiatric disorder, and PTSD.  

The Veteran's service treatment reports from his first period 
of active duty do not show any relevant treatment.  The 
Veteran's separation examination report, dated in April 1946, 
shows that his psychiatric condition was noted to be normal.  

The medical evidence dated between the Veteran's first and 
second periods of active duty consist of VA reports, dated in 
1947.  This evidence shows that the Veteran was hospitalized 
at a VA facility for treatment of psychiatric symptoms 
between February and March of 1947, and between October and 
December of 1947.  The impressions for the first period of 
hospitalization were personality disorder, paranoid trend, 
schizoid trend, and psycopathy.  An October 1947 VA treatment 
report contains diagnoses of inadequate personality, 
characterized as moderate and chronic, manifested by shyness, 
reticence, insecurity, inadaptability, inaptness and social 
incompatibility.  

Service treatment reports from the second period of active 
duty include an entrance examination report, dated in 
February 1948, which does not contain any relevant findings.  
There is no record of any treatment for psychiatric symptoms 
during the Veteran's second period of active duty; service 
treatment reports indicate that he was discharged due to a 
heart murmur.  A separation examination report is not of 
record.  

The medical evidence dated after the Veteran's second period 
of active duty consists of VA and non-VA reports, dated 
between 1964 and 2009.  This evidence includes private 
medical reports from Lee County Mental Health, dated between 
1972 and 1979, which show that the Veteran received treatment 
for psychiatric symptoms.  These reports do not contain a 
diagnosis, but note paranoid delusions.  Private treatment 
reports, and prescription forms, dated between 1983 and 1988, 
also indicate that the Veteran was receiving psychiatric 
treatment.  The Veteran received additional psychiatric 
treatment from VA in 1989, with a diagnosis of paranoid 
schizophrenia.  He was given medications that included 
Haldol.  Private and VA reports, dated beginning in 1998, 
show ongoing treatment for psychiatric symptoms.  

A 1999 CA report from a social worker essentially notes 
possible senile dementia.  A statement from the Ruth Cooper 
Center (RCC), dated in October 2003, indicates that the 
Veteran was treated for psychiatric symptoms between 1971 and 
1995 (an RCC statement, received in December 2003, states 
that the Veteran's treatment records are not available).  

Reports from N.E.P., M.D., dated between 1998 and 2008, show 
that the Veteran received treatment for psychiatric symptoms.  
In several statements, he asserts that the Veteran has an 
acquired psychiatric disorder that is related to his service.  
These reports do not indicate that Dr. N.E.P. determined that 
the Veteran has PTSD.  

A VA examination report, dated in July 2008, shows that the 
physician indicated that the Veteran's C-file had been 
reviewed.  The report shows that the Veteran stated that 
during service he sustained a concussion from a nearby 
exploding artillery shell.  The Axis I diagnoses were anxiety 
disorder NOS (not otherwise specified), and dementia NOS.  
The physician concluded that is was less likely as not (less 
than 50/50 probability) that his anxiety disorder was caused 
by or a result of his reported concussion sustained during 
service.  He further noted that the Veteran's dementia was of 
more recent onset, that it is unrelated to military service, 
that it now aggravates his anxiety, and that the symptoms of 
these two disorders (anxiety and dementia) are now 
intertwined.  

VA progress notes, dated between 2008 and 2009, note that the 
Veteran had a TIA (transient ischemic attack) in 2007, and 
contain assessments that include anxiety, progressive 
dementia, and paranoid personality.  

The claims files contain several lay statements.  A 
statement, dated in 1978, shows that the author essentially 
states that he served with the Veteran, and that the Veteran 
was socially withdrawn.  Another statement indicates that the 
Veteran displayed psychiatric symptoms in 1973.  

With regard to the claim for PTSD, the Board finds that the 
claim must be denied because the preponderance of the 
evidence shows that the Veteran does not have PTSD.    See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that 
under 38 U.S.C.A. §§ 1110 and 1131, the veteran must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation).  The 
Board considers the July 2008 VA examination report to be 
highly probative evidence showing that the Veteran does not 
have PTSD.  This report is the only competent opinion of 
record that was based on a review of the Veteran's claims 
files.  See generally Hampton v. Gober, 10 Vet. App. 481 483 
(1997) (noting that a medical examiner must consider the 
records of prior medical examinations and treatment in order 
to ensure a fully informed opinion); Schroeder v. Brown, 6 
Vet. App. 220, 225 (1994); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 123 (1991). 

Furthermore, to the extent that the July 2008 VA examiner 
concluded that the Veteran does not have PTSD, this is 
corroborated by a number of VA Progress notes dated between 
2004 and 2009, which contain notations of anxiety and a 
personality disorder (not PTSD).  The VA progress notes also 
include several fairly detailed VA psychiatric consultation 
reports, dated between 2003 and 2004, which show that the 
Veteran was determined to have a paranoid disorder NOS, an 
anxiety disorder NOS, and a paranoid personality.  

In addition; an April 2004 VA progress note indicates that 
the Veteran had a negative PTSD screen.  

Accordingly, the Board finds that that the preponderance of 
the evidence shows that the Veteran does not have PTSD, and 
that the claim must be denied.  

In reaching this decision, the Board has considered two 
notations made by a VA social worker of "PTSD symptoms" in 
2008, as well as a January 2004 letter from A.M., Ph.D., 
which states that, "I feel that he shows some symptoms of 
post-traumatic stress disorder (PTSD)."  However, Dr. A.M. 
further notes that he is a neuropsychologist and not a 
prescribing physician, and that the Veteran's case contained 
evidence of "a pattern strongly indicative of Alzheimer's 
Dementia," and depression.  He further stated that the 
assessment of PTSD should be pursued by Dr. N.E.P. (Dr. 
N.E.P.'s reports do not contain a diagnosis of PTSD).  

In summary, the probative value of this evidence is greatly 
reduced by the fact that it is clearly equivocal in its 
terms, and that none of it is shown to have been based on a 
review of the Veteran's claims files.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  

Simply stated, the Board finds, based on a review of all 
medical records, that the findings which indicate the Veteran 
does not have PTSD outweigh the medical evidence to the 
effect that the Veteran may have PTSD.  The Board therefore 
finds that this evidence is outweighed by the contrary 
evidence of record, that the preponderance of the evidence 
shows that the veteran does not have PTSD, and that the claim 
must be denied.  Gilpin.  

There is no evidence to show that the Veteran was treated for 
psychiatric symptoms during his first period of active duty 
service.  There is no evidence to show that an acquired 
psychiatric disorder was "noted" upon entrance into his 
second period of active duty service, Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994), and the Veteran is therefore entitled 
to a presumption of soundness at service entrance for his 
second period of active duty.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  

Furthermore, as the records of treatment dated between the 
Veteran's first and second periods of active duty do not 
clearly note anything other than a personality disorder 
(which is not a disability for VA purposes) (38 C.F.R. 
§ 3.303(c); Beno), the Board is unable to find VAOPGCPREC 3-
2003, 69 Fed. Reg. 25178 (2004) is applicable to this case. 

The Board finds that the July 2008 VA examination report is 
highly probative evidence which shows that the Veteran does 
not have an acquired psychiatric disorder due to his service.  
This report shows that the Veteran was examined, and that his 
relevant history was obtained.  The examiner determined that 
the Veteran's Axis I diagnoses were anxiety disorder NOS, and 
dementia NOS.  The physician essentially concluded that the 
Veteran's anxiety and dementia were not related to his 
service.  This opinion is the only report shown to have been 
based on a review of the Veteran's claims files, or any other 
detailed and reliable medical history.  Prejean.  

In addition, the earliest evidence of treatment for an 
acquired psychiatric disorder is in 1971.  This is about 23 
years after separation from service, and this lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Finally, there is no medical evidence to show that a 
psychosis was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309.  Simply stated, the Board finds that the post-service 
medical record provides highly probative evidence against 
this claim.  

In reaching this decision, the Board has considered the 
statements of Dr. N.E.P., which essentially appear to 
indicate that the Veteran has psychiatric symptoms due to his 
service.  Overall, these statements are vaguely worded, and 
they focus on different inservice events.  Specifically, an 
October 2003 statement merely asserts that the Veteran has an 
anxiety disorder "directly related to his military 
experiences." No further explanation was provided.  The 
Veteran reported to Dr. N.E.P. that "he was the subject of 
some experiment to change people's sex."  A January 2006 
statement from Dr. N.E.P. only mentions that the Veteran has 
"continuing upset over his belief that two fellow soldiers 
in the military accused him unjustly of sexual behaviors and 
that this slander followed him through as an adult."  A June 
2008 statement appears to indicate that the Veteran has 
psychiatric symptoms related to an artillery shell which 
killed two of his friends in combat.  

The probative value of this evidence is decreased by the fact 
that Dr. N.E.P. has not reconciled the bases for his 
opinions, and that none of them are shown to have been based 
on a review of the Veteran's claims files, or any other 
detailed and reliable medical history.  Prejean.  

Finally, Dr. N.E.P.'s statements were presumably reviewed by 
the July 2008 VA examiner, who determined that the Veteran 
does not have an acquired psychiatric disorder related to his 
service.  

Accordingly, the Board finds that that the preponderance of 
the evidence is against the claim for an acquired psychiatric 
disorder, and that the claim must be denied.   

With regard to the claim for residuals, cold injury, left 
lower extremity, the Veteran asserts that he was treated for 
frostbite in Düsseldorf, Germany, at which time his feet were 
frozen to his boots.  See Veteran's VA Form 9, received in 
October 2007.  

The Veteran's service treatment reports from his first period 
of active duty do not show any relevant treatment.  The 
Veteran's separation examination report, dated in April 1946, 
indicates that his skin did not have any relevant defects, 
that his neurological condition was normal, and it indicates 
that he had no musculoskeletal defects.   There is no 
relevant medical evidence dated between the Veteran's first 
and second periods of active duty.  The Veteran's service 
treatment reports from his second period of active duty do 
not show any relevant treatment.  A separation examination 
report is not of record.  

The post-service medical evidence consists of VA and non-VA 
reports, dated between 1964 and 2009.  Reports from Dr. 
N.E.P., dated between 2001 and 2002, note possible "poly 
myalgia," "rhuematica," and "fibro myalgic symptoms," as 
well as the presence of (otherwise unspecified) 
osteoarthritis.  See also VA progress notes, dated between 
2008 and 2009 (noting osteoarthritis).  

The Board finds that the preponderance of the evidence shows 
that the Veteran does not have residuals, cold injury, left 
lower extremity.  Gilpin.  His assertion of treatment for 
frostbite during service is credible.  38 U.S.C.A. § 1154(b).  
However, there is no competent evidence of a diagnosis, or of 
a medical nexus to service.  Brock; Libertine.  In this 
regard, there is no competent evidence to show that 
fibromyalgia, polymyaliga, rheumatica, or osteoarthritis, are 
related to inservice cold exposure.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  There is simply 
nothing to indicate that the Veteran now has a problem 
related to his frostbite in service, and there is evidence 
against such a finding in the form of treatment records that 
fail to indicate such a problem during or after service.   

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Bostain v. West, 11 
Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contentions that an 
acquired psychiatric disorder, PTSD, and residuals, cold 
injury, left lower extremity, were caused by service, which 
ended in 1948 (more than 50 years ago).  In this case, while 
the Veteran is competent to report that he was treated for 
frostbite, and that he perceived psychiatric or left lower 
extremity symptoms during service, when the Veteran's service 
medical records (which show no relevant treatment), and his 
post-service medical records are considered (which indicate 
that he does not have PTSD, or residuals, cold injury, left 
lower extremity, that the earliest relevant evidence of 
treatment for an acquired psychiatric disorder (i.e., other 
than a personality disorder) is dated no earlier than 1971, 
and which do not contain competent credible evidence of a 
nexus between residuals, cold injury, left lower extremity, 
and the Veteran's service), the Board finds that the medical 
evidence outweighs the Veteran's contentions that the claimed 
conditions are related to his service.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the Veteran dated in March 2003 (residuals, cold injury, left 
lower extremity), December 2003 (PTSD), and April 2008 
(acquired psychiatric disorder, and residuals, cold injury, 
left lower extremity).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  It 
appears that all known and available service treatment 
reports, and post-service records relevant to the issues on 
appeal have been obtained and are associated with the 
Veteran's claims files.  The RO has obtained the Veteran's VA 
and non-VA medical records.  With regard to the claim for an 
acquired psychiatric disorder, VA has obtained an etiological 
opinion.  As the Veteran has been determined not to have 
PTSD, an etiological opinion is not required.  See 38 C.F.R. 
§ 3.156(d) (2008).  With regard to the claim for residuals, 
cold injury, left lower extremity, as there is no competent 
evidence to show that the Veteran has this disability, or 
that this disability is related to service, which ended in 
1948, an examination and etiological opinion need not be 
obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The appellant and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).   

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


